I concur in the decree rendered in this case, but do not subscribe to the statement that, when the sheriff or constable acts without undue haste and does nothing more than to secure a delivery of the property seized, he is liable only for actual damages. The sheriff or constable is never liable for exemplary or punitive damages, or for anything more than actual damages, in any civil action. If the idea intended to be expressed in the majority opinion is that damages for inconvenience, annoyance, embarrassment, and the like are not actual damages, under the civil law, the majority opinion in that respect is contrary to the established jurisprudence, interpreting the articles of the Civil Code. Neither of the decisions cited in the majority opinion is authority for the proposition stated. In Kent v. Heyman, 7 Orleans App. 399, the Court of Appeal for the parish of Orleans gave judgment for such damages as the plaintiff had suffered, being only $5.25, and said:
  "The matter is so trifling in its nature that we do not deem it advisable to disturb the conclusion of the district judge, even if, as an original proposition, we might have allowed something more." *Page 594
In Presas v. Lanata, 11 Rob. 288, this court allowed onlynominal damages, which is quite different from actual damages.